Title: To Benjamin Franklin from Frédéric-Samuel Ostervald, 6 February 1783
From: Ostervald, Frédéric-Samuel
To: Franklin, Benjamin


Monsieur,
Neuchâtel en Suisse le 6. fevrier 1783.
Puisje me flatter que Votre Excellence Se rappellera encore, l’hommage respectueux, qu’eut l’honneur de lui rendre, il y a pres de deux ans un homme de Lettres, directeur de la Société Typographique de neuchâtel en suisse, en sollicitant humblement Sa puissante protection, dans la vue de faire connoitre cet établissement, chès les Etats unis de l’amerique Septentrionale? Je pris alors la liberté de Lui présenter le plan génèral qui dirige notre travail en ce genre. Elle daigna me donner quelques espérances de pouvoir le rendre utile aux peuples dont les plus précieux interrests lui ont été confiés à si juste titre, lors que la paix leur auroit rendû la tranquilité, fruit nécessaire de leurs soins généreux. J’ose donc Saisir aujourdhui cette heureuse èpoque, pour lui rappeller ces faits interressants avec une legére esquisse de ce même établissement.
Votre Excellence sait que tous les premiers typographes étoient gens de Lettres, & il eut été sans doute à Souhaiter que l’exercice de ce bel art ne fut jamais Sorti de leurs mains. Nous avons entrepris, mes associés & moi, de fonder & de diriger une imprimerie considérable, pour l’utilité de ceux qui font le commerce de livres en nous attachant à ne produire que des éditions propres & correctes & en leur cédant à des prix très modiques, & même ordinairement à un sol argent de france la fueille tous frais compris, les fruits de nos travaux, ensorte qu’il est de l’interrest de tous les Libraires de tirer de nous, comme de la premiere main. Mais nous ne nous bornons pas à la simple exècution typographique, nous cherchons de plus à augmenter de quelque mérite les ouvrages qui occuppent nos presses, lors que l’occasion s’en présente. Nous savons que Votre Excellence a bien voulû acquérir un Exemplaire de nos Descriptions des Arts 40. lequel lui a été fourni par Mr. l’abbé Morrelet qui nous honnore de ses bontés & Elle aura pû juger par cette production, de la maniere dont nous travaillons. C’est même dans le dessein de lui en donner une idée plus complette que je prends la liberté de lui en prèsenter ici le Tableau géneral, qui fera connoitre en même temps à quel point se trouve aujourdhui poussèe de notre part cette utile entreprise, si propre à rèpandre les connoissances les plus interressantes, chès les peuples de l’Amérique unie.
Je ne dois point omettre un avantage qui nous est acquis dans le lieu de notre domicile & dont Vôtre Excellence connoit le prix mieux que personne. C’est une honnête & raisonnable libertè de la presse, qui sans jamais dègènérer en licence, nous permet de publier bien des ouvrages qui quoi que n’offensant rien de tout ce qui doit étre respectè ne pourroient pas s’imprimer dans le royaume de France. Nous avons enfin, toutes les facilitès nécessaires pour le transport de nos marchandises & notre correspondance s’etend aujourdhui à tous les principaux pays de l’Europe.
Je prends donc la libertè de Supplier, Votre Excellence de vouloir me faire èprouver aujourdhui ses bontès en daignant prendre ma Typographie Sous ses auspices, en la faisant connoitre aux Libraires des principales villes de l’Amérique unie & les engageant à m’accorder leur confiance. L’usage de la langue Françoise ne pourra que s’ètendre de plus en plus dans ces heureuses contrèes, à qui nous fournirons avec plaisir & à un prix bien infèrieur, tout ce que la Littèrature Nationale produira de mieux, & jaurai l’honneur de présenter à Votre Excellence, si Elle me le permet, le catalogue de tous les livres que nous sommes à même de céder actuellement.
Tels Sont les dètails dans lesquels l’accueil flatteur dont il a plût à Votre Excellence de me favoriser, sembloit m’inviter d’entrer, mais que la discretion me deffend de prolonger. Je ne pourrai cependant point finir sans lui offrir mon très humble compliment Sur l’heureux Sucès qui vient de couronner ses travaux patriotiques en lui assurant & comme philosophe & comme nègotiateur, un double titre à l’immortalité.
J’ai l’honneur d’être avec un tres profond respect Monsieur De Votre Excellence Le très humble & trèz obéissant serviteur
Le Banneret D’OSTERVALD
 
Notation: Le Banneret Portewalez 6 Janvr. 1783.
